PERFORMANCE AWARD

Exhibit 10.1

RESTRICTED STOCK UNITS

 

Granted by

 

SALISBURY BANCORP, INC.

 

under the

 

SALISBURY BANCORP, INC.

2017 LONG TERM INCENTIVE PLAN

 

This Performance Award Agreement for Restricted Stock Units (“Performance Award”
or “Agreement”) is and will be subject in every respect to the provisions of the
2017 Long Term Incentive Plan (the “Plan”) of Salisbury Bancorp, Inc. (the
“Corporation”) which are incorporated herein by reference and made a part
hereof, subject to the provisions of this Agreement. A copy of the Plan has been
provided or made available to each person granted a Performance Award pursuant
to the Plan. The holder of this Performance Award (the “Participant”) hereby
accepts this Performance Award, subject to all the terms and provisions of the
Plan and this Agreement, and agrees that all decisions under and interpretations
of the Plan and this Agreement by the Compensation Committee of the Board of
Directors of the Corporation (“Committee”) will be final, binding and conclusive
upon the Participant and the Participant’s heirs, legal representatives,
successors and permitted assigns. Capitalized terms used herein but not defined
will have the same meaning as in the Plan.



1.Name of Participant.                                              





2.Date of Grant.                                        Tangible Book Value.
December 31, 2019   $                         (unaudited)



3.Target number of shares of Corporation common stock, $0.10 par value per
share, covered by the Performance Award.                          
(subject to adjustment pursuant to Section 9 hereof).



4.Restricted Stock Unit.     A Restricted Stock Unit is an Award denominated in
shares of Stock, except that no shares of Stock are actually awarded to the
Participant on the date of grant. The Restricted Stock Units will be credited to
the Participant’s account, subject to the terms of the Plan and this Agreement.
A Restricted Stock Unit will be settled in shares of the Corporation’s Stock.





5.Performance Goal(s)/Vesting Schedule. Except as otherwise provided in this
Agreement, this Performance Award is earned at the end of the measurement period
(sometimes referred to herein as the “performance period”) based on the level of
achievement of the performance goal(s). The measurement period for the Award is
the three (3) calendar years from 2020 through 2022. The determination date for
purposes of vesting of the Award will be no later than March 15, 2023 (or as
soon thereafter during 2023 as achievement or non-achievement of the performance
measure can be determined but no later than July 29, 2023, with any earlier or
delayed date being deemed the “determination date”). In order to vest in the
Award: (i) the Committee must certify in writing, the level at which the
performance measure was, in fact, satisfied and (ii) the Participant must be
employed on the determination date, unless vesting is accelerated due to the
Participant’s death or Disability or involuntary termination of service in
connection with or following a Change in Control.     The performance measure
for this Award is based on the increase in the Corporation’s tangible book value
(“TBV”) growth measured against the TBV growth of the Corporation’s compensation
peer group over the three-year measurement period. Threshold performance is
achieved if the Company’s TBV growth is equal to or greater than 25% of its peer
group over the performance period; target performance is achieved if the
Company’s TBV growth is equal to or greater than 50% of its peer group over the
performance period; and maximum performance is achieved if the Company’s TBV
growth equals or exceeds that of 75% of its peer group over the performance
period. The actual number of Restricted Stock Units earned will be scaled, based
on actual performance over the measurement period versus the stated goals. For
further information regarding the percentage of the Award that may be earned at
various levels of TBV growth, please refer to Appendix A.



6.Terms and Conditions.

6.1Dividend Equivalent Rights. If set forth in the Committee’s grant resolutions
and noted by checking the box below, Dividend Equivalent Rights       ☐ will   ☑
will not       be paid on Restricted Stock Units. If Dividend Equivalent Rights
are to be paid on the Restricted Stock Units, any such Dividend Equivalent
Rights shall be credited by the Corporation to an account for the Participant
and accumulated, with interest for each calendar year (or portion thereof) at an
annual rate equal to the dividend yield rate for the immediately preceding
calendar year, until the date upon which the underlying Restricted Stock Unit
becomes vested.

6.2Voting Rights. The Participant will have no voting right with respect to any
Restricted Stock Unit granted hereunder.



7.Delivery of Shares.     Delivery of shares of Stock under this Performance
Award will comply with all applicable laws (including, the requirements of the
1934 Act), and the applicable requirements of any securities exchange or similar
entity.



8.Change in Control.

 

8.1In the event of a Participant’s involuntary termination of service (including
a termination for Good Reason) on the effective date of or within twenty-four
(24) months following a Change in Control, the Participant will vest in a
portion or all of this Award, based upon an assumed achievement of the
performance goals at the greater of the target level or actual achievement level
(measured at the date of the Change in Control) multiplied by a fraction, the
numerator of which is the actual whole or partial months that have expired in
the three-year performance period at the time of the Participant’s termination
of service and the denominator of which is 36. In either case, there shall be a
prorated payout to the Participant as soon as reasonably practicable but in no
event later than 60 days following the Participant’s termination of service
(unless a later date is required by Section 15.3 of the Plan).

 

8.2In the event of a Change in Control in which the Corporation is not the
surviving entity, if the Participant continues in employment with the surviving
entity and the Performance Awards are assumed by the surviving entity, the
Performance Awards hereunder held by the Participant shall remain outstanding
for the remainder of the three-year performance period and shall be deemed to be
earned at the end of the performance period at the greater of the target level
or actual achievement level (measured at the date of the Change in Control),
subject to accelerated vesting in the event of the Participant’s death (under
Section 10.1(i) below), Disability (under 10.1(ii) below), or involuntary
termination of service (under Section 8.1 above).

 

8.3In the event of a Change in Control in which the Corporation is not the
surviving entity, if the Performance Awards are not assumed by the surviving
entity, then the vesting of the Awards will accelerate and be paid in the same
manner as under Section 8.1 (as if the Participant had an involuntary
termination of service on the date of the Change in Control).

 

8.4A “Change in Control” will be deemed to have occurred as provided in Section
2.1(i) of the Plan.

 



9.Adjustment Provisions.     This Performance Award will be adjusted, in
accordance with Appendix A, based on actual achievement at the end of the
measurement period.     In addition, this Performance Award, including the
number of shares of Stock subject to the Restricted Stock Units, will be
adjusted upon the occurrence of the events specified in, and in accordance with
the provisions of, Section 13.1 of the Plan. This Performance Award may also be
adjusted, in the sole discretion of the Committee, pursuant to the terms of
Sections 9.2(b) (other than those governing Awards subject to Code Section
162(m) and13.2 of the Plan).







10.Effect of Termination of Service on Performance Award.

 

10.1This Performance Award will vest as follows:



(i)Death. In the event of the Participant’s termination of service by reason of
the Participant’s death, all Restricted Stock Units will vest at the target
level at the date of termination of service.

(ii)Disability. In the event of the Participant’s termination of service by
reason of Disability, all Restricted Stock Units will vest at the target level,
at the date of termination of service.

(iii)Retirement. In the event of the Participant’s termination of service by
reason of retirement, Restricted Stock Units that are granted as Performance
Awards hereunder shall vest as follows: vesting shall not be accelerated to the
retirement date, but at the end of the measurement period, the Participant may
vest in a portion of the remaining Award on a pro rata basis by multiplying: (i)
the number of shares of Stock earned based on the TBV growth as compared to the
Corporation’s compensation peer group achieved over the measurement period (as
set forth on Appendix A) and (ii) the percentage of the measurement period that
the Participant served prior to retirement (i.e., 18 months equals 50%). For
these purposes, a participant will be deemed to have a termination of service
due to “retirement” if the Participant terminates Service voluntarily on or
after attainment of age sixty-two (62) with five years of service with the
Corporation or the Bank. Notwithstanding anything herein to the contrary, the
Participant shall not be eligible for, or shall forfeit the entire Award if the
Participant violates the terms of the noncompete requirements set forth in
Section 11.6 hereof.

(iv)Termination for Cause. If the Participant’s Service has been terminated for
Cause, all Restricted Stock Units granted to a Participant hereunder will expire
and be forfeited.

(v)Other Termination. If a Participant terminates Service for any reason other
than due to death, Disability, retirement, for Cause, or an involuntary
termination all shares of Restricted Stock Units awarded to the Participant
hereunder which have not vested as of the date of termination of service will
expire and be forfeited.



11.Miscellaneous.



11.1No Performance Award will confer upon the Participant any rights as a
stockholder of the Corporation prior to the date on which the individual
fulfills all conditions for receipt of such rights and shares of Stock are
transferred to the Participant.

11.2This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Corporation and the Participant.

11.3Restricted Stock Units are not transferable prior to the time such Awards
vest in the Participant.

11.4This Performance Award will be governed by and construed in accordance with
the laws of the State of Connecticut.

11.5This Performance Award is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Corporation will not be obligated to issue any
shares of Stock hereunder if the issuance of such shares would constitute a
violation of any law, regulation or order or any provision thereof.

11.6In order to be eligible for any portion of this Performance Award following
a termination of service due to retirement, the Participant shall not, for a
period of one year after termination of service, become an officer, employee,
consultant, director, independent contractor, agent, sole proprietor, joint
venturer, greater than 5% equity-owner or stockholder, partner or trustee of any
savings bank, savings and loan association, savings and loan holding company,
credit union, bank or bank holding company, insurance company or agency, any
mortgage or loan broker or any other entity that has headquarters or offices
within fifteen (15) miles of the locations in which the Bank or its affiliates
has business operations or has filed an application for regulatory approval to
establish an office as of the date of Participant’s termination; provided,
however, that this restriction shall not apply if the Participant’s retirement
occurs contemporaneously with or following a Change in Control.

11.7The granting of this Performance Award does not confer upon the Participant
any right to be retained in the employ of the Corporation or any subsidiary.

11.8Subject to written consent by the Committee, the Participant shall have the
right to direct the Corporation (or an Affiliate) to collect federal, state and
local income taxes and the employee portion of FICA taxes (Social Security and
Medicare) with respect to any Restricted Stock Unit Award in accordance with
Section 15.2 of the Plan. Notwithstanding the foregoing, the Corporation shall
have the right to require the Participant to pay the Corporation (or Affiliate)
the amount of any tax that the Corporation (or Affiliate) is required to
withhold with respect to the settlement of the Restricted Stock Unit or sell
without notice, a sufficient number of shares of Stock received upon settlement
of the Restricted Stock Unit to cover the maximum amount required to be withheld
under applicable law.

11.9To the extent any provision of this Agreement conflict with the terms of the
Plan, the terms of the Plan shall control, provided, however, that the
provisions of Section 9.2(c) of the Plan pertaining to Section 162(m) of the
Code shall not apply to this Performance Award.

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed in
its name and on its behalf as of the date of grant of this Performance Award set
forth above.

 



SALISBURY BANCORP, INC.       By: Richard J. Cantele, Jr. Its: President and
Chief Executive Officer


 

 

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Performance Award and agrees to the
terms and conditions hereof, including the terms and provisions of the 2017 Long
Term Incentive Plan. The undersigned hereby acknowledges receipt of a copy of
the Corporation’s 2017 Long Term Incentive Plan.



PARTICIPANT       [NAME]



 

 

 

APPENDIX A

 

Example of Grant: 1,000 Performance-Based Restricted Stock Units

 

The number of shares that vest will be based on Salisbury’s Tangible Book Value

(TBV) growth as compared to Salisbury’s compensation peer group over the three
(3) year performance period.

 

Level Achievement

Payout %

 

Shares

 

Threshold Equal to or greater than 25% but less than 30% of peers 50% 500   30%
- 34% 60% 600   35% - 39% 70% 700   40% - 44% 80% 800   45% - 49% 90% 900 Target
50% but less than 55% of peers 100% 1,000   55% - 59% 110% 1,100   60% - 64%
120% 1,200   65% - 69% 130% 1,300   70% - 74% 140% 1,400 Maximum Equal to 75% or
greater than peers 150% 1,500

 

The table below reflects a typical relative performance calibration.

 

Performance Payout %

Shares

 

Value[1]

 

  Equal to or greater than 25% but less than 30% 50% 500 $20,000 50% but less
than 55% 100% 1,000 $40,000 75% or greater 150% 1,500 $60,000

 

--------------------------------------------------------------------------------

[1] Assumes share price of $40.00

